Citation Nr: 0716536	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that while she was not diagnosed with 
hepatitis C until approximately 1987, symptoms associated 
with hepatitis C first manifested during her period of active 
service, and that she is therefore entitled to service 
connection for hepatitis C.  She asserts that she contracted 
the hepatitis C virus as a result of in-service duties as a 
medical corpswoman, including, specifically, an incident in 
which she was stuck with a contaminated needle.

The veteran's service records demonstrate that she completed 
training as a hospital corpswoman and in first aid, and that 
she was recommended for Hospital Corps Class "A" school 
training.  Her form DD-214, however, does not reflect a 
specific military occupational specialty.  Her service 
medical records similarly do not reflect that she was treated 
for any incident in which she was stuck with a contaminated 
needle.  However, her service medical records do reflect a 
February 1982 notation regarding possible hepatitis based 
upon July 1981 symptomatology of weight loss, jaundice, and 
dark brown urine.  Otherwise, the veteran's service medical 
records are negative for a diagnosis of hepatitis C.  
However, entries of significance include an October 1980 
suicide attempt in which the veteran cut her wrists with 
shards from a compact mirror, and two reported incidences of 
alleged rape, one of which took place prior to her entry into 
service, and one of which took place in November 1980, during 
her period of active service.  

The first clinical evidence of record of a diagnosis of 
hepatitis C is dated in April 2000, at which time the veteran 
sought private treatment for a condition diagnosed as 
"hepatitis C flare."  The first VA diagnosis of hepatitis C 
is dated in April 2002.  At that time, the veteran reported 
risk factors for contracting hepatitis C including tattoos 
and exposure to blood while working as a paramedic, 
hemapharesis tech, and through needle sticks.  The veteran 
additionally reported having sustained a gunshot wound to her 
chest in 1998, and having had blood transfusions, although 
these were noted to have occurred after her diagnosis with 
hepatitis C.  The veteran was determined to have likely 
contracted hepatitis C as a result of her line of work.  

It does not appear that the veteran's complete service 
personnel records have been associated with the claims file.  
Accordingly, it is unclear whether the veteran's service 
duties likely involved her exposure to the blood and other 
bodily fluids of her fellow servicemen.  Because these 
records may be of assistance in deciding the veteran's claim, 
they are relevant and should be obtained.  

Similarly, as the records pertaining to the veteran's initial 
diagnosis and treatment of hepatitis C have not been 
associated with the claims file, and these records would be 
of assistance in deciding the veteran's claim, they are 
relevant and should be obtained.  

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Because a VA 
examiner has not yet opined as to the likely etiology of the 
veteran's hepatitis C, or the approximate date of onset, the 
Board finds that an etiological opinion is necessary in order 
to fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's complete 
service personnel records.

2.  Ask the veteran when and where she 
was first treated for hepatitis C after 
service, and for all records pertaining 
to treatment for hepatitis C dated 
prior to April 2000.  If necessary, 
obtain the requisite consent, and then 
obtain the records associated with the 
corresponding treatment.  If any of 
these records are no longer on file at 
the facilities, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

3.  After receipt of any additional 
records, request a medical opinion as 
to the approximate date of onset of the 
veteran's hepatitis C and the manner in 
which she likely contracted the 
disease.  The claims folder should be 
made available to the medical 
professional providing the opinion for 
review in conjunction with rendering 
the opinion.  Based upon a review of 
the claims folder, the examiner should 
provide an opinion as to whether it is 
as likely as not (50 percent 
probability or greater) that any 
currently diagnosed hepatitis C was 
present during the veteran's service or 
is etiologically related to the 
veteran's active military service, to 
include as due to exposure to infected 
blood.  Any opinions expressed by the 
examiner should be accompanied by a 
complete rationale.

4.  Then, readjudicate the claim for 
service connection for hepatitis C.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

